PRESIDING JUSTICE McCULLOUGH, dissenting: I respectfully dissent in this matter. The circuit court did not have jurisdiction to entertain the motion filed by the claimant on April 25, 1991. On February 27, 1991, the circuit court reversed the Commission’s decision. This order was shown filed on March 1, 1991. On April 25, 1991, the claimant filed a purported section 2 — 1401 motion, and on April 29, 1991, the employer objected to the petition. On that date, April 29, 1991, the circuit court granted the claimant’s petition to withdraw the purported order on review and at the same time reentered the order of February 27, 1991, verbatim. The claimant filed his notice of appeal on May 20,1991. It is clear the grounds set forth in the claimant’s motion of April 25, 1991, do not fall within the parameters of a section 2 — 1401 motion. I agree with the majority’s citations to Kalan and Manning. As stated in Kalan, the claimant had the responsibility to bring facts to the trial court’s attention which, if known by the trial court at the time it entered the judgment, would have prevented the entry of that judgment. Also, as the majority states, a section 2 — 1401 motion is not a continuation of the original proceeding but rather the commencement of an entirely new proceeding. Ruttenberg states the section 2 — 1401 motion may not be invoked to review an order from which the party could have appealed within the proper time frame and cannot be used as a substitute for the parties’ right to appeal. Claimant’s counsel’s assertions at oral argument as to the circuit court’s observations or directions are. not properly before this court and should not be considered. Claimant’s petition to withdraw, filed April 25, 1991, does not set forth any facts which, if they had been known at the time the court entered its judgment, would have prevented the court from doing so. The respondent filed a special and limited appearance objecting to the April 25, 1991, petition. The respondent is correct where it states in its special and limited appearance that “the petition does not seek to modify the February 27, 1991, order in any way. The petition alleges no impropriety in the order, nor any allegation of a meritorious claim which would necessitate modification of the order. The petition seeks only to have the order withdrawn or vacated because the 30-day period for appeal of the order has expired. Section 2 — 1401 does not afford such relief.” The circuit court lost jurisdiction as to the February 27, 1991, order which was filed March 1, 1991, at the very latest on April 1, 1991. On April 25, 1991, the claimant could have filed a motion, pursuant to Supreme Court Rule 303(e), in the reviewing court requesting he be granted leave to file a late notice of appeal. (134 Ill. 2d R. 303(e).) This would not have been an undue burden on claimant and was the proper method to seek review of the circuit court’s order. It appears the only purpose of claimant’s purported section 2 — 1401 motion was to obtain a new 30-day period in which to perfect an appeal. Following Granite City, the circuit court did not have jurisdiction to enter the order of April 29, 1991, and likewise this court does not have jurisdiction for review purposes. I also disagree that Needham is authority for this court to find the circuit court had jurisdiction to entertain the motion filed by the claimant. In Needham, the defendant did not file its notice of appeal within the 30-day appeal time period. Defendant did, however, file a motion within that 30-day period, the district court assured defendant the motion tolled the appeal period and the plaintiff informed the district court that the motion was timely. Here, there are two important differences from Needham. In the cause before us, the claimant filed no motion before the circuit court within 30 days of the judgment. Additionally, when the motion was filed, the respondent filed a pleading asserting the motion was not timely. The respondent’s position is well taken. The circuit court did not have jurisdiction to enter the order of April 29, 1991. H. LEWIS, J., joins in this dissent.